Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Butscher on 2/19/2021.

The application has been amended as follows: 
Line 9 of claim 1 is amended from “coupling axis.” to “coupling axis; and wherein the coupling axis is a center line of the aircraft, and the first and second vortex generators are equidistant from the coupling axis.”.
Claim 4 is cancelled.
Claim 5 is cancelled.
Claim 10 is cancelled.
Line 1 of claim 11 is amended from “The drag reduction system of claim 10” to “The drag reduction system of claim 1”.
Lines 8-10 of claim 14 are amended from “vortex generator, the first vortex generator being laterally offset from the coupling axis in relation to the second vortex generator, or” to “vortex generator, or”.

Line 9 of claim 16 is amended from “in relation to a coupling axis.” to “in relation to a coupling axis; and wherein the coupling axis is a center line of the aircraft, and the first and second vortex generators are equidistant from the coupling axis.”.
Claim 20 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 16 are allowed because the prior art of record fails to teach or suggest a first vortex generator and a second vortex generator that are static and immovable in relation to a portion of an aircraft and are asymmetrical about a center line of the aircraft and the first and second generators are equidistant from the center line of the aircraft.
The best prior art of record is Codina (US #6,095,459) which does teach a plurality of vortex generators that are asymmetrical about the center line of the aircraft, but the vortex generators of Codina are not static and immovable, instead Codina teaches selectively deploying the vortex generators to counteract forces on the aircraft, and the vortex generators of Codina are not equidistant from the center line of the aircraft.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the vortex generators of Codina be static and immovable because it would eliminate the primary purpose of the devices.
Another prior art of record is Barrett (PGPub #2015/0329200) which does teach a plurality of static and immovable vortex generators that are asymmetrical about the centerline of the aircraft, however the vortex generators of Barrett are not equidistant about the center line of the aircraft.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed 
Claims 2, 3, 6-9. 11-15, and 17-19 are allowed due to their respective dependencies on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/W.L.G./               Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647